 Case 2:20-cv-00078-JRG Document 20 Filed 08/03/20 Page 1 of 2 PageID #: 254



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                    Case No. 2:20-CV-00078-JRG
                                                §
 Plaintiff,                                     §
                                                §
                                                    JURY TRIAL DEMANDED
                                                §
         v.                                     §
                                                §
 HMD GLOBAL OY,                                 §
                                                §
 Defendant.                                     §

      JOINT (AGREED) MOTION FOR ENTRY OF DOCKET CONTROL ORDER

        Plaintiff Cellular Communications Equipment LLC and Defendant HMD Global Oy file

this Joint Motion for Entry of Docket Control Order. Having agreed upon the terms included

therein, the parties respectfully request the Court grant this Motion and enter the Proposed Docket

Control Order, attached as Exhibit A.
 Case 2:20-cv-00078-JRG Document 20 Filed 08/03/20 Page 2 of 2 PageID #: 255



 Dated: August 3, 2020                             Respectfully submitted,

 /s/ Jerry D. Tice II                              /s/ Deron R. Dacus (with permission)
 Jeffrey R. Bragalone (lead attorney)              Deron R. Dacus
 Texas Bar No. 02855775                            State Bar No. 00790553
 Jonathan H. Rastegar                              The Dacus Firm, P.C.
 Texas Bar No. 24064043                            821 ESE Loop 323, Suite 430
 Jerry D. Tice II                                  Tyler, Texas, 75701
 Texas Bar No. 24093263                            +1 (903) 705-1117
                                                   +1 (903) 581-2543 facsimile
 BRAGALONE CONROY PC                               ddacus@dacusfirm.com
 2200 Ross Avenue
 Suite 4500W                                       Matthew S. Warren (California Bar No.
 Dallas, TX 75201                                  230565)
 Tel: (214) 785-6670                               Jen Kash (California Bar No. 203679)
 Fax: (214) 785-6680                               Erika Warren (California Bar No. 295570)
 jbragalone@bcpc-law.com                           Warren Lex LLP
 jrastegar@bcpc-law.com                            2261 Market Street, No. 606
 jtice@bcc-law.com                                 San Francisco, California, 94114
                                                   +1 (415) 895-2940
 Attorneys for Plaintiff                           +1 (415) 895-2964 facsimile
 CELLULAR COMMUNICATIONS                           20-78@cases.warrenlex.com
 Equipment LLC
                                                   Attorneys for HMD Global Oy




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 3, 2020, the foregoing document was

electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of

record who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                            /s/ Jerry D. Tice II
                                                            Jerry D. Tice II




                                               2
